Name: Council Directive 92/36/EEC of 29 April 1992 amending, with regard to African horse sickness, Directive 90/426/EEC on animal health conditions governing the movement and import from third countries of equidae
 Type: Directive
 Subject Matter: cooperation policy;  health;  tariff policy;  means of agricultural production;  trade
 Date Published: 1992-06-10

 Avis juridique important|31992L0036Council Directive 92/36/EEC of 29 April 1992 amending, with regard to African horse sickness, Directive 90/426/EEC on animal health conditions governing the movement and import from third countries of equidae Official Journal L 157 , 10/06/1992 P. 0028 - 0029 Finnish special edition: Chapter 3 Volume 42 P. 0135 Swedish special edition: Chapter 3 Volume 42 P. 0135 COUNCIL DIRECTIVE 92/36/EEC of 29 April 1992 amending, with regard to African horse sickness, Directive 90/426/EEC on animal health conditions governing the movement and import from third countries of equidaeTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Wheres Directive 90/426/EEC (4) lays down animal health conditions governing the movement and import from third countries of equidae; whereas the said Directive indicates the limits of the territory infected with African horse sickness and the rules applicable to Member States not free from the disease; Whereas Directive 92/35/EEC (5) has laid down the control rules; whereas Directive 90/426/EEC must be amended accordingly in order to take account of these provisions, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 5 of Directive 90/426/EEC shall be replaced by the following: 'Article 5 1. A Member State which is not free of African horse sickness within the meaning of Article 2 (f) may dispatch equidae from that part of its territory which is considered to be infected within the meaning of paragraph 2 of this Article only under the conditions set out in paragraph 3 of this Article. 2. (a) A part of the territory of a Member State shall be considered to be infected with African horse sickness if: - clinical, serological (in unvaccinated animals) and/or epidemiological evidence has revealed the presence of African horse sickness in the past two years, or - vaccination against African horse sickness has been carried out in the past 12 months. (b) The part of the territory considered to be infected with African horse sickness must comprise as a minimum: - a protection zone with a radius of at least 100 km around any centre of infection, - a surveillance zone at least 50 km extending beyond the protection zone, in which no vaccination has been carried out in the last 12 months. (c) The rules controlling the combat measures relating to the territories and zones referred to in points (a) and (b) and the relevant derogations are specified in Directive 92/35/EEC (6)(). (d) All vaccinated equidae found in the protection zone must be registered and identified in accordance with Article 6 (1) of Directive 92/35/EEC. The identification document and/or health certificate shall carry a clear reference to such vaccination. 3. A Member State may dispatch from the territory referred to in paragraph 2 (b) only equidae which meet the following requirements: (a) they must be dispatched only during certain periods of the year, having regard to the activity of vector insects, to be determined in accordance with the procedure laid down in Article 25; (b) they must show no clinical symptom of African horse sickness on the day of the inspection referred to in Article 4 (1); (c) - if they have not been vaccinated against African horse sickness, they must have undergone and reacted negatively to a complement fixation test for African horse sickness as described in Annex D, on two occasions, with an interval of between 21 and 30 days between the two tests, the second of which must have been carried out during the 10 days prior to dispatch, - if they have been vaccinated, they must not have undergone vaccination during the previous two months and must have undergone the fixation test described in Annex D at the aforementioned intervals without having recorded an increase in the antibody count. Under the procedure laid down in Article 24, the Commission may, following the opinion of the Scientific Veterinary Committee, recognize other monitoring methods; (d) they must have been kept in a quarantine station for a minimum period of 40 days prior to dispatch; (e) they must have been protected from vector insects during the period of quarantine and during transportation from the quarantine station to the place of dispatch. (7)() OJ No L 157, 10. 6. 1992, p. 19.' Article 2 Commission Decisions 90/552/EEC (8), 90/553/EEC (9), 91/93/EEC (10) and 92/101/EEC (11) shall continue to apply for the purposes of this Directive. Under the procedure laid down in Article 19 of Directive 92/35/EEC, the abovementioned Decisions may be amended with a view to adapting their scope to the provisions of this Directive or with a view to their future adaptation to scientific and technological developments. Article 3 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 31 December 1992. The shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States. Article 4 This Directive is addressed to the Member States. Done at Luxembourg, 29 April 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 312, 3. 12. 1991, p. 17.(2) Opinion delivered on 10 April 1992 (not yet published in the Official Journal).(3) Opinion delivered on 22 April 1992 (not yet published in the Official Journal).(4) OJ No L 224, 18. 8. 1990, p. 42.(5) See page 19 of this Official Journal.(6) Commission Decision 90/552/EEC of 9 November 1990 determining the limits of the territory infected with African horse sickness (OJ No L 313, 13. 11. 1990, p. 38). Decision as amended by Decision 91/645/EEC (OJ No L 349, 18. 12. 1991, p. 43).(7) Commission Decision 90/553/EEC of 9 November 1990 establishing the identification mark for equidae vaccinated against African horse sickness (OJ No L 313, 13. 11. 1990, p. 40).(8) Commission Decision 91/93/EEC of 11 February 1991 determining the period of the year during which Portugal may dispatch certain equidae from the part of its territory considered to be infected with African horse sickness (OJ No L 50, 23. 2. 1991, p. 27).(9) Commission Decision 92/101/EEC of 28 January 1992 determining the period of the year during which Spain may dispatch certain equidae from the part of its territory considered to be infected with African horse sickness (OJ No L 39, 15. 2. 1992, p. 46).